SEVERANCE AGREEMENT AND GENERAL RELEASE

THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (“Agreement and Release”), is
entered into by David S. Fisher (“you”) and the Federal Home Loan Bank of Topeka
(“FHLBank”). This Agreement and Release was presented to you on December 23,
2016.



  1.   Termination Date. Your resignation from employment with FHLBank is
accepted and effective December 31, 2016. (“Termination Date”). You will not
accrue additional vacation leave or service credit after the Termination Date.
FHLBank will promptly reimburse you for all business expenses properly incurred
by you for which you are or were entitled to reimbursement and for which you
properly and timely made or make a request for reimbursement in accordance with
FHLBank policy. Payment for any and all amounts due for any accrued and unused
vacation leave through the Termination Date for which reimbursement is
permissible under FHLBank policy will be made on or before the next pay cycle.



  2.   Severance Pay. In the event that you fully execute this Agreement and
Release within 21 days of receipt thereof, i.e., no later than January 13, 2017,
and return it to FHLBank as set forth below, and do not revoke it within 7 days,
you will be considered to have resigned your employment with FHLBank as of
December 31, 2016. In that event, in consideration for said Agreement and
Release, including the waiver and discharge of all claims, as set forth in
paragraph 15 herein, against FHLBank, its directors, officers and employees, as
set forth herein and your agreement to the other terms and conditions of this
Agreement and Release, you shall receive the following as Severance Pay:



  a.   Salary Continuation under the NEO Severance Policy. Your salary will
continue to be paid to you for a period nine months in an amount equal to your
final base salary at which you were being paid on the Termination Date, subject
to all appropriate withholding and taxation. This payment is subject to
reduction due to any payments you may owe FHLBank.



  b.   Benefit Continuation under the NEO Severance Policy. For a period of nine
months, you may elect to participate in FHLBank’s health insurance-related
benefit plan and pay the premium as though an active employee, though the
premium is subject to possible increases in FHLBank’s sole discretion. These
payments will be deducted from your salary continuation payments. FHLBank will
pay the remainder of the COBRA coverage costs. You will not receive any
additional service credit pursuant to the defined benefit plan or the Benefit
Equalization Plan as a result of salary or benefit continuation.



  c.   Cash Incentive and Deferred Incentive under the Executive Incentive
Compensation Plan dated December 18, 2015 (“EICP”). For the Base Performance
Period ending December 31, 2016, and all outstanding Deferral Performance
Periods as of your Termination Date, you will be eligible to receive the
applicable Cash Incentive and Deferred Incentive, subject to all provisions of
the EICP and the discretion reserved to the CEO and the FHLBank’s Board of
Directors regarding the EICP, including but not limited to achievement of
performance goals and reduction or elimination of an award for the Base
Performance Period and/or for any Deferral Performance Period as provided under
the terms of the EICP. For purposes of determining awards for both the Cash
Incentive and the outstanding Deferred Incentives, the following apply: (1) it
will be assumed that you achieved satisfactory levels of individual performance,
and (2) that you were not terminated “for cause”. The Cash Incentive and
Deferred Incentives are subject to all conditions set forth in the EICP,
including but not limited to the following:



  1.   Prior non-objection by the Federal Housing Financing Agency (Finance
Agency);



  2.   Deduction of FICA taxes before payment;



  3.   Your adherence to the non-disclosure and non-solicitation provisions of
paragraph 3.5 of the EICP.

Any Cash Incentive or Deferred Incentive will be paid to you on the date that
other eligible employees are paid under the terms of the EICP.



  3.   Forfeiture of Severance Pay. You will not receive any Severance Pay,
including salary continuation, benefit continuation, cash incentive or deferred
incentive, unless and until you have signed and dated this Agreement and Release
and delivered it to FHLBank, on or before January 13, 2017, in accordance with
paragraph 2 of this Agreement and Release and the 7-day period for you to revoke
this Agreement and Release (see paragraph 17(i)) has expired without you
exercising such right of revocation. If and when that 7-day revocation period
expires, your salary continuation will begin no later than FHLBank’s next
regularly scheduled pay date. In such case, that payment will relate back to
January 1, 2017, which will be the start of your severance period. In the event
that you fail to comply with this provision, you will not be entitled to any
payments under the NEO Severance Policy, the EICP or this Agreement and Release,
except that you will be entitled to COBRA coverage costs as required by law.



  4.   You agree that the Severance Pay set forth in paragraph 2 of this
Agreement and Release is in excess of the benefits to which you would have
otherwise been entitled.



  5.   Any authority you have been granted or delegated to act upon on behalf of
FHLBank ended on November 23, 2016, and any representations by you of such
authority ceased at that time.



  6.   On the Termination Date, December 31, 2016, you agree to comply with all
normal employment termination procedures, including the return of all documents
or other materials owned by FHLBank, including but not limited to employee
manuals, stationary, business cards, photo identification, key cards, computer
software and hardware, passwords, and any proprietary or confidential
information. You shall not receive the Severance Pay described in paragraph 2
prior to your return of property and materials described herein.



  7.   You agree to keep confidential all proprietary information and knowledge
you acquired during your employment at FHLBank and expressly agree that all such
information and knowledge belong to FHLBank. You agree to keep confidential each
of FHLBank’s affiliates, customers, and stockholders, which information has not
been published, disseminated or otherwise become a matter of general public
knowledge whether with respect to FHLBank’s business, operations, finances,
customers, employees, directors or otherwise, whether in written form or
committed to memory. Because of FHLBank’s desire to ensure against harm, you
agree to keep such information confidential and will not disclose or make use of
it.



  8.   You further agree that neither you nor any member of your family will
disparage FHLBank or its current or former directors, officers or employees in
any medium, including verbal, written, or on social media. You agree that
paragraphs 7 and 8 are material provisions of this Agreement and Release. If
FHLBank determines you have violated this Agreement and Release, it may
immediately cease providing any further Severance Pay, may recapture any
previously provided Severance Pay, and/or may seek injunctive relief against
you, at FHLBank’s discretion.



  9.   You acknowledge that you are bound by the terms of the EICP, including
but not limited to EICP paragraph 3.5 regarding Non-Disclosure and
Non-Solicitation.



  10.   You understand and agree that FHLBank is not entering into this
Agreement and Release because it believes you have any valid legal claim against
it. Instead you understand and agree that the purpose of this Agreement and
Release is to provide you with assistance in the transition of your employment
status, while at the same time protecting FHLBank from the expense and
disruption that are often incurred in defending against even a groundless claim.
If you elect not to sign this Agreement and Release, the fact that it was
offered to you in the first place will not be understood or contended to be any
indication that FHLBank believed that you had been unlawfully discriminated
against in any respect.



  11.   You agree that if you violate any of the terms of this Agreement and
Release, you are legally obligated to immediately return any and all Severance
Pay you have received under this Agreement and Release and you agree that
FHLBank may cease providing any additional Severance Pay under this Agreement
and Release. In that event, FHLBank may pursue any other additional relief to
which it is or may be entitled under this Agreement and Release or applicable
law.



  12.   This Agreement and Release shall be governed, interpreted, and enforced
in accordance with the laws of the State of Kansas, without reference to its
conflicts and law provisions.



  13.   You and FHLBank agree that if any or part of this Agreement and Release
is determined by a court of competent jurisdiction to be void, voidable,
unlawful or unenforceable for any reason, such determination shall not affect
the validity or enforceability of the remaining parts of this Agreement and
Release, which shall remain in full force and effect.



  14.   You understand that this Agreement and Release has not been reviewed by
FHLBank’s regulator, the Finance Agency, and that this Agreement and Release is
subject to review by the Finance Agency. You agree that this Agreement and
Release shall not be considered final and effective until FHLBank receives
non-objection from the Finance Agency.



  15.   In exchange for the Severance Pay offered by FHLBank in paragraph 2
herein, you, for yourself, your family, and your heirs and
executors/administrators, hereby:



  a.   Fully release and forever discharge FHLBank and each of its past and
present shareholders, directors, officers, employees, benefit plans, benefit
committees, agents and their predecessors, successors and assigns (“Released
Parties”), from all liability upon claims of any kind or nature whatsoever
(“Claims”), including, but not limited to, claims of breach of public policy of
the State of Kansas, negligence, any and all intentional torts, including but
not limited to defamation and libel, breach of oral, express or implied
contract, wrongful discharge, constructive discharge, breach of FHLBank’s NEO
Severance Policy, breach of any provisions of FHLBank’s EICP, breach of any
provisions of FHLBank’s Benefit Equalization Plan or any breach of an implied
covenant of good faith and fair dealing, tort of outrage, detrimental reliance,
whistleblowing or any other common law claims, violation of federal, state or
local laws which prohibit discrimination on any basis, including but not limited
to race, color, national origin, ancestry, religion, sex, age, veteran status,
sexual preference or orientation, disability or retaliation, including, but not
limited to, the Age Discrimination in Employment Act of 1967, as amended,
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964 as
amended, the federal Civil Rights statutes of Title 42, §§ 1981, 1983, 1985(3)
and 1986, as amended, the Equal Pay Act, the Family and Medical Leave Act, the
Kansas Act Against Discrimination, the Genetic Information Non-Discrimination
Act, retaliation for exercising rights under the Kansas Workers’ Compensation
Act, the Kansas Wage Payment Act, the Kansas Service Letter Statute, and all
other federal, state or local laws governing the employment relationship,
whether or not any such claim or cause of action actually exists, and including
further claims of any other nature whatever, based in whole or in part on any
act or event which occurred prior to the effective date of this Agreement and
Release, known or unknown, which you now have or could claim to have, but shall
not include any claim to vested pension rights or unemployment compensation. You
further waive any claim or right to payment of attorney’s fees or expenses, and
all other claims for damages including, but not limited to, actual damages, back
pay, front pay, liquidated damages, punitive damages, and emotional distress
damages. FHLBank and you agree that to the extent you may have a right to file
or participate in a claim or charge against the FHLBank that is not releasable,
this Agreement and Release shall not be intended to release, waive or otherwise
extend to such a right, if any.



  b.   Release of Age Claim. You understand and acknowledge that this Agreement
and Release releases any claim, arising before execution of this Agreement and
Release, which you may have against the FHLBank or Released Parties under the
federal Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”)
which protects persons 40 years of age and older from age discrimination.



  c.   Agree that you will not file, or permit to be filed in your name or on
your behalf, any lawsuit or administrative claim, other than an administrative
charge under the ADEA, or for unemployment compensation, against any of the
Released Parties based on any act or event that occurred on or prior to the
effective date of this Agreement and Release.



  d.   Waive your right to receive money or other relief resulting from the
disposition of any charge or other litigation against FHLBank filed with the
Equal Employment Opportunity Commission or with any other federal, state or
local agency or court.



  e.   Understand that FHLBank may introduce this Agreement and Release as
evidence in the event you assert any claim or commence any legal proceeding
against it.



  f.   Release of CIC Plan Rights. You understand and acknowledge that by
signing this Agreement and Release, you waive and release any rights you may
have of any kind or nature, including any right to severance benefits under
FHLBank’s “Change in Control Plan” dated June 19, 2015, arising from a change in
control at any time within 180 days of the date on which this Agreement and
Release becomes effective, i.e. after the Agreement and Release has been fully
executed, and your 7-day Revocation Period has expired.



  g.   Agree to indemnify and hold FHLBank harmless for any breach of this
Agreement and Release, or any representation made by you that is false,
including but not limited to payment of any reasonable attorneys’ fees incurred
or damages awarded.



  16.   You should consult an attorney before you sign this Agreement and
Release.



  17.   You make the following representations, each of which is an important
consideration to FHLBank’s willingness to enter into this Agreement and Release
with you:



  a.   That unless otherwise required by law, the Severance Pay that FHLBank has
agreed to provide in paragraph 2 are payments and benefits to which you would
not be entitled were it not for this Agreement and Release and is adequate
consideration for you entering into this Agreement and Release.



  b.   That you received this Agreement and Release on December 23, 2016, and
that you have been given until the close of business on January 13, 2017
(21 days), to consider and review this Agreement and Release before signing it.
You may accept the offer contained in the Agreement and Release at any time
within this time period by signing it and delivering it to Pat Doran, General
Counsel, at FHLBank Topeka, One Security Benefit Place, Suite 100, Topeka, KS
66601. If you do so, this time period automatically ceases. If you do not
execute this Agreement and Release prior to the close of business on January 13,
2017, FHLBank’s offer to enter into this Agreement and Release will
automatically expire.



  c.   That you are aware that federal, state and local laws prohibit
discrimination against employees because of their race or color, religion, sex,
age, national origin, ancestry, veteran status, sexual preference or
orientation, and disability, and that an employee who believes he or she has
been discharged or otherwise discriminated against for any of these reasons has
a right to file a lawsuit or to initiate other proceedings against FHLBank and
to recover damages if it is proved that FHLBank is subject to and violated any
one of these laws.



  d.   That you are aware that, by signing this Agreement and Release, which
includes a general release, you are, to the maximum extent permitted by law,
giving up any right to sue FHLBank, or to initiate any other legal proceedings
against it, not only on the basis of the discrimination laws mentioned above,
but for any other claims which you have or believe to have against FHLBank based
upon any event that occurred before you signed this Agreement and Release,
except claims for unemployment compensation benefits and vested pension
benefits.



  e.   That you are not relying on any promises or representations except those
specifically contained in this Agreement and Release.



  f.   That you have read and understand each and every provision of this
Agreement and Release and their effects.



  g.   That you have decided, free of any duress or coercion, to enter into this
Agreement and Release.



  h.   That you have been paid for all hours worked on behalf of FHLBank and
that FHLBank does not owe you any wages, except as set forth in this Agreement
and Release.



  i.   That you are aware that you may change your mind and revoke this
Agreement and Release at any time during the seven days after you sign it by
providing written notice to Pat Doran, General Counsel, at FHLBank Topeka, One
Security Benefit Place, Suite 100, Topeka, KS 66601, in which case the Agreement
and Release will be null and void and of no effect. Further, you are aware that
in such a case the Severance Pay described in paragraph 2 promised hereunder
shall NOT be paid to you.



  j.   That you have not filed any complaints or charges against FHLBank with
any court or administrative agency prior to the date you signed this Agreement
and Release, which complaint or charge has not been dismissed, closed, withdrawn
or terminated as of the date you sign this Agreement and Release.



  k.   That you represent you have not transmitted via electronic or other means
any FHLBank confidential data to yourself and further that you agree, this
representation notwithstanding, that no such documentation will ever be used
against FHLBank in support of a Claim.



  l.   That you will cooperate with FHLBank in defending or prosecuting any
claims that have been brought or may be brought by or against FHLBank, insofar
as FHLBank reasonably requests your cooperation for such purposes. Your
cooperation may include, but is not limited to, responding truthfully to the
best of your knowledge and ability to questions and/or requests for information;
making yourself reasonably available for meetings with FHLBank, its attorneys,
or their designees; and making yourself reasonably available for any
administrative or legal proceedings, including but not limited to traveling to,
preparing for, and attending depositions and trial. During the period FHLBank is
providing Severance Pay described hereunder to you, FHLBank shall owe you no
further compensation for such cooperation, but shall reimburse you for all
expenses you may reasonably incur in providing such cooperation. After FHLBank
has ceased providing Severance Pay to you, FHLBank shall pay you for each
reasonably documented hour of service given by you for such purposes, 1/40th the
weekly rate of base salary at which FHLBank is to provide Severance Pay as
described in paragraph 2 as well as reimburse you for all expenses you may
reasonably incur in providing such cooperation.

IN WITNESS WHEREOF, this Agreement and Release is executed by you and FHLBank as
of the date indicated below.

         
FEDERAL HOME LOAN BANK OF TOPEKA
/s/ David S. Fisher  
/s/ Patrick C. Doran
   
 
David S. Fisher  
By: Patrick C. Doran
   
 
   
EVP, Chief Compliance Officer and General Counsel
   
 
Dated: December 29, 2016  
Dated: December 29, 2016
   
 

DAVID S. FISHER

I acknowledge that I have carefully read and understand this Agreement and
Release, that I am competent to execute this Agreement and Release, that I fully
understand the meaning and intent of this document, and that I am knowingly and
voluntarily executing it of my own free will and without any duress or coercion
and because I believe doing so is in my best interests.

/s/ David S. Fisher     
David S. Fisher

Dated: December 29, 2016      

Approved By:

/s/ Patrick C. Doran     
Federal Home Loan Bank of Topeka

Dated: December 29, 2016      

